DETAILED ACTION
Claims 1 – 21 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the phrase “a method for progressing a recipe for cooking food” (emphasis added) in claim 1 is indefinite since it is unclear if the progressing required is of only informational display/indication of the recipe or if physical cooking/progressing of the recipe is required.
As best understood based on the specification (see at least abstract and figs. 3B-5) the progressing will be considered progressing of indication/information related to the recipe and not physical progression of the recipe. 
However, positive in claim recitation of the metes and bounds applicant intends to claim is required. (Please note that if applicant is intending to claim a physical progression of a recipe at least Oleynik - US 20150290795 would be indicated but is not cited for this limitation in this action due to the above interpretation of the indefinite language.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-11, 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al. (US 20160051078; hereinafter Jenkins).

Regarding claim 1, Jenkins teaches a method for progressing a recipe for cooking food (abstract; see figs. 4A/B and 5), the method comprising: 
wirelessly (see fig. 1, wireless data link 155 between measurement equipment 150 and the network where 150 includes temperature sensors/probes; see [0117] “the probe 1220 may further include a wireless communication module 1231”) receiving temperature data ([0046] teaches that “measurement equipment 150 that does not cook food but may be used in conjunction with controlled cooking equipment pieces 130, such as temperature sensors”) from a food thermometer (at least temperature probe 1220; see [0117-120]; see also [0038] teaching regarding smart temperature probes and fig. 12-13) inserted into the food (see at least [0116] teaching “For example, the temperature probe 1220 may be positioned during a cooking episode to extend into a pot of soup to obtain temperature data indicative of the temperature of the soup”; see also [0145] teaching the probe may extend into the contents of cooking equipment – i.e. food); 
estimating a remaining time for cooking the food based at least in part on the received temperature data ([0095] teaches that time remaining for cooking is found such that the cooking information includes “indication of a current temperature reading, a target temperature reading, a time remaining until arrival at a desired temperature, an elapsed time at the desired temperature” – emphasis added- and may indicate such examples as “preparing steak to a desired doneness”; see at least [0149] and fig. 21); and 
indicating the progression of the recipe ([0149]) on a user interface (at least 110a; see fig. 1; see also fig. 21) to at least two new stages (see at least fig. 21 showing progression through at least two stages) based on the received temperature data (see at least fig. 21 showing a UI indicating progress of a recipe – beef/steak in this illustration – [0149] teaching displaying the beef temperature and allowing for stages to be set/observed such that “the temperature to correspond to different possible completion variations for the food (in this example, “Rare”, “Medium Rare”, “Medium”, “Medium Well”, and “Well Done”)”).
Jenkins does not teach the above claimed limitations within the same embodiment.
However, Jenkins teaches concepts and embodiments all directed to using networks and “smart” equipment -sensors and data flow- to control and inform regarding cooking processes (see at least abstract). While the disclosure of Jenkins is relatively large (227 ¶ and 22 drawings), the various embodiments are all closely conceptually related to the above concepts and before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the various embodiments as cited above with each other. (See [0227] teaching that “Aspects of the various embodiments described above can be combined to provide further embodiments.”) This is because one of ordinary skill in the art would have expected the conceptual embodiments disclosed to produce desired results in the particular combination, including the specific sections and figures cited above, because the end goal is to use networked sensor data to assist/progress cooking recipes (abstract).
Please note that while the citations above are to the specific portions of the prior art that Examiner felt were most pertinent, the document is large and the entire disclosure of the Jenkins et al. (US 20160051078) publication is cited broadly for all it teaches (see MPEP 2123 stating that references “are part of the literature of the art, relevant for all they contain.”) 

Regarding claim 4, Jenkins teaches that the food thermometer includes a thermal sensor (at least 1219; [0117] “the temperature probe 1220 may include a temperature sensor (e.g., a thermocouple assembly 1219)”) configured to measure an internal temperature of the food (see at least [0116] teaching “For example, the temperature probe 1220 may be positioned during a cooking episode to extend into a pot of soup to obtain temperature data indicative of the temperature of the soup”; see also [0145] teaching the probe may extend into the contents of cooking equipment – i.e. food), and the wirelessly received temperature data indicates a temperature measured by the thermal sensor (see fig. 21 showing measured temperature being indicated), and wherein the method further comprises: determining that the indicated temperature measured by the thermal sensor decreased by at least a threshold value from a previously indicated temperature wirelessly received from the food thermometer ([0115]; [0148]; [0191]).
Jenkins lacks direct and specific teaching regarding indicating that the food thermometer has been inserted into the food on the user interface in response to the determination that the indicated temperature decreased by at least the threshold value from the previously indicated temperature.
However, Jenkins does disclose initiating use of the control equipment (see fig. 4B, at least element 470) and monitoring for issues so that appropriate action may be taken if needed (see fig. 4B, 472; see [0074]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature probe and knowledge of monitoring the control equipment of Jenkins with determining insertion of the temperature probe via loss/decrease of temperature.  This is because one of ordinary skill in the art would have expected a thermometer having a decrease in temperature to be one of several straightforward ways (temperature decrease; physical movement from location; pressures on the device) of determining if a thermometer or other sensor is in the proper location -i.e. in the food- because insertion into cool/cold food prior to being cooked will result in a temperature decrease. 
Please note that while the citations above are to the specific portions of the prior art that Examiner felt were most pertinent, the document is large and the entire disclosure of the Jenkins et al. (US 20160051078) publication is cited broadly for all it teaches (see MPEP 2123 stating that references “are part of the literature of the art, relevant for all they contain.”) 

Regarding claim 5, Jenkins teaches that the food thermometer includes a thermal sensor configured to measure an internal temperature of the food or an ambient temperature adjacent the food (see at least figs. 7 and 9 showing temperature sensors 672 and 972 respectively), and the wirelessly received temperature data indicates a temperature measured by the thermal sensor (see [0107-111] and fig. 1 in view of at least fig. 9 element 947 “wireless communication module 974.” [0111]), and wherein the method further comprises: determining that the indicated temperature measured by the thermal sensor increased by at least a threshold value from a previously indicated temperature wirelessly received from the food thermometer (see at least [0115] and fig. 21 showing and teaching regarding threshold temperatures); and indicating the progression of the recipe on the user interface to a new cooking stage in response to the determination that the indicated temperature increased by at least the threshold value from the previously indicated temperature (see at least fig. 21 showing a UI indicating progress of a recipe – beef/steak in this illustration – [0149] teaching displaying the beef temperature and allowing for stages to be set/observed such that “the temperature to correspond to different possible completion variations for the food (in this example, “Rare”, “Medium Rare”, “Medium”, “Medium Well”, and “Well Done”)”).

Regarding claim 6, Jenkins teaches the food thermometer includes a thermal sensor configured to measure an ambient temperature adjacent the food (see at least figs. 7 and 9 showing temperature sensors 672 and 972 respectively; see also fig. 10, element 1072), and the wirelessly received temperature data indicates a temperature measured by the thermal sensor (see [0107-111] and fig. 1 in view of at least fig. 9 element 947 “wireless communication module 974.” [0111]), and wherein the method further comprises: determining that the indicated temperature measured by the thermal sensor increased or decreased by at least a threshold value from a previously indicated temperature wirelessly received from the food thermometer (see at least [0115] and fig. 21 showing and teaching regarding threshold temperatures); and indicating the progression of the recipe on the user interface to one or more stages requiring the opening or closing of a cooking vessel in which the food is being cooked (at least lidded vessel as shown in fig. 10 may be the cooking equipment for which instruction to control may be provided – see fig. 4B step 476; see  [0125] and [0037]) in response to determining that the indicated temperature increased or decreased by at least the threshold value from the previously indicated temperature (see at least fig. 21 showing a UI indicating progress of a recipe – beef/steak in this illustration – [0149] teaching displaying the beef temperature and allowing for stages to be set/observed such that “the temperature to correspond to different possible completion variations for the food (in this example, “Rare”, “Medium Rare”, “Medium”, “Medium Well”, and “Well Done”)”).
Jenkins does not teach the above claimed limitations within the same embodiment.
However, Jenkins teaches concepts and embodiments all directed to using networks and “smart” equipment -sensors and data flow- to control and inform regarding cooking processes (see at least abstract). While the disclosure of Jenkins is relatively large (227 ¶ and 22 drawings), the various embodiments are all closely conceptually related to the above concepts and before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the various embodiments as cited above with each other. (See [0227] teaching that “Aspects of the various embodiments described above can be combined to provide further embodiments.”) This is because one of ordinary skill in the art would have expected the conceptual embodiments disclosed to produce desired results in the particular combination, including the specific sections and figures cited above, because the end goal is to use networked sensor data to assist/progress cooking recipes (abstract).
Please note that while the citations above are to the specific portions of the prior art that Examiner felt were most pertinent, the document is large and the entire disclosure of the Jenkins et al. (US 20160051078) publication is cited broadly for all it teaches (see MPEP 2123 stating that references “are part of the literature of the art, relevant for all they contain.”) 

Regarding claim 7, Jenkins teaches that the food thermometer includes a thermal sensor (at least 1219; [0117] “the temperature probe 1220 may include a temperature sensor (e.g., a thermocouple assembly 1219)”) configured to measure an internal temperature of the food (see at least [0116] teaching “For example, the temperature probe 1220 may be positioned during a cooking episode to extend into a pot of soup to obtain temperature data indicative of the temperature of the soup”; see also [0145] teaching the probe may extend into the contents of cooking equipment – i.e. food; see also fig. 21 showing internal temperature of beef/food), and the wirelessly received temperature data indicates a temperature measured by the thermal sensor (see fig. 21 showing indication of the temperature data in view of fig. 1 showing transfer of the data from the measurement equipment to the indicating device in a wireless manner), and wherein the method further comprises: determining that the indicated temperature measured by the thermal sensor reached a maximum temperature or is within a threshold value of the maximum temperature (see at least [0115] and fig. 21 showing and teaching regarding threshold temperatures with respect to maximum – i.e. the food has reached a top desired/appropriate temperature); and indicating the progression of the recipe on the user interface to a resting stage in response to the determination that the indicated temperature reached the maximum temperature or is within the threshold value of the maximum temperature (see fig. 4B at least step 482 indicating that the cooking equipment may be shut off when cooking finishes; in view of fig. 21 showing the reaching of a maximum desired state).
Jenkins does not teach the above claimed limitations within the same embodiment.
However, Jenkins teaches concepts and embodiments all directed to using networks and “smart” equipment -sensors and data flow- to control and inform regarding cooking processes (see at least abstract). While the disclosure of Jenkins is relatively large (227 ¶ and 22 drawings), the various embodiments are all closely conceptually related to the above concepts and before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the various embodiments as cited above with each other. (See [0227] teaching that “Aspects of the various embodiments described above can be combined to provide further embodiments.”) This is because one of ordinary skill in the art would have expected the conceptual embodiments disclosed to produce desired results in the particular combination, including the specific sections and figures cited above, because the end goal is to use networked sensor data to assist/progress cooking recipes (abstract).
Please note that while the citations above are to the specific portions of the prior art that Examiner felt were most pertinent, the document is large and the entire disclosure of the Jenkins et al. (US 20160051078) publication is cited broadly for all it teaches (see MPEP 2123 stating that references “are part of the literature of the art, relevant for all they contain.”) 

Regarding claim 8, Jenkins teaches the food thermometer includes a thermal sensor (at least 1219; [0117] “the temperature probe 1220 may include a temperature sensor (e.g., a thermocouple assembly 1219)”) configured to measure an internal temperature of the food (see at least [0116] teaching “For example, the temperature probe 1220 may be positioned during a cooking episode to extend into a pot of soup to obtain temperature data indicative of the temperature of the soup”; see also [0145] teaching the probe may extend into the contents of cooking equipment – i.e. food), and the wirelessly received temperature data indicates a plurality of temperatures measured by the thermal sensor (see fig. 21 showing at least a graph of a plurality of temperatures measured), and wherein the method further comprises: determining a rate at which the temperature measured by the thermal sensor changes (at least [0115] teaches temperature rate of change determination; see also slope of graph of temperatures shown in fig. 21); and estimating the remaining time based on the determined rate at which the temperature measured by the thermal sensor changes (at least [0095] teaches “a time remaining until arrival at a desired temperature” may be determined and indicated based at least in part on the temperature measurements).
Jenkins does not teach the above claimed limitations within the same embodiment.
However, Jenkins teaches concepts and embodiments all directed to using networks and “smart” equipment -sensors and data flow- to control and inform regarding cooking processes (see at least abstract). While the disclosure of Jenkins is relatively large (227 ¶ and 22 drawings), the various embodiments are all closely conceptually related to the above concepts and before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the various embodiments as cited above with each other. (See [0227] teaching that “Aspects of the various embodiments described above can be combined to provide further embodiments.”) This is because one of ordinary skill in the art would have expected the conceptual embodiments disclosed to produce desired results in the particular combination, including the specific sections and figures cited above, because the end goal is to use networked sensor data to assist/progress cooking recipes (abstract).
Please note that while the citations above are to the specific portions of the prior art that Examiner felt were most pertinent, the document is large and the entire disclosure of the Jenkins et al. (US 20160051078) publication is cited broadly for all it teaches (see MPEP 2123 stating that references “are part of the literature of the art, relevant for all they contain.”) 

Regarding claim 9, Jenkins lacks direct and specific teaching regarding determining that the food thermometer has been removed from the food based on the determined rate at which the temperature measured by the thermal sensor changes.
However, Jenkins does disclose monitoring the control equipment for issues so that appropriate action may be taken if needed (see fig. 4B; [0077-78]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature probe and knowledge of monitoring the control equipment of Jenkins with determining removal of the temperature probe via loss/decrease of temperature.  This is because one of ordinary skill in the art would have expected noting that a thermometer has decreased in temperature to be one of several straightforward ways (temperature decrease; physical movement from location; pressures on the device) of determining if a thermometer or other sensor is in the proper location -i.e. in the cooking food- or has been removed because removal from a hot cooking environment inside food to much cooler ambient areas will result in a temperature decrease. 
Please note that while the citations above are to the specific portions of the prior art that Examiner felt were most pertinent, the document is large and the entire disclosure of the Jenkins et al. (US 20160051078) publication is cited broadly for all it teaches (see MPEP 2123 stating that references “are part of the literature of the art, relevant for all they contain.”) 

Regarding claim 10, Jenkins teaches that the food thermometer includes a thermal sensor (at least 1219; [0117] “the temperature probe 1220 may include a temperature sensor (e.g., a thermocouple assembly 1219)”) configured to measure an internal temperature of the food (see at least [0116] teaching “For example, the temperature probe 1220 may be positioned during a cooking episode to extend into a pot of soup to obtain temperature data indicative of the temperature of the soup”; see also [0145] teaching the probe may extend into the contents of cooking equipment – i.e. food ; see also fig. 21 showing internal temperature of beef/food), and the wirelessly received temperature data indicates a temperature measured by the thermal sensor (see fig. 21 showing indication of the temperature data in view of fig. 1 showing transfer of the data from the measurement equipment to the indicating device in a wireless manner).
 Jenkins lacks direct and specific teaching that the method further comprises: determining that the indicated temperature measured by the thermal sensor decreased by at least a threshold value from a maximum temperature; and indicating the progression of the recipe on the user interface to a searing stage in response to the determination that the indicated temperature decreased by at least the threshold value from the maximum temperature.
However, Jenkins does disclose cooking steak to be a known desired recipe ([0066]; [0095]; [0122]) and that temperature decreases are known to be part of the cooking processes ([0148]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the knowledge of steak cooking and temperature decreases in cooking of Jenkins with the specific searing instructions as claimed here.  This is because one of ordinary skill in the art would have expected well known steak/beef cooking instructions including searing a steak to be to be one of several straightforward ways of providing a steak cooking recipe because preparing steak to be cooked to a user desired stage is the desired result (see at least fig. 21 showing an example of steak/beef cooking). 
Please note that while the citations above are to the specific portions of the prior art that Examiner felt were most pertinent, the document is large and the entire disclosure of the Jenkins et al. (US 20160051078) publication is cited broadly for all it teaches (see MPEP 2123 stating that references “are part of the literature of the art, relevant for all they contain.”) 

Regarding claim 11, Jenkins teaches an electronic device (abstract; see fig. 1), comprising: 
a user interface (at least 110a; see fig. 1; see also fig. 21) configured to display information (see at least fig. 21 showing such display of information; and [0149]); and circuitry configured to: wirelessly (see fig. 1, wireless data link 155 and 115a between measurement equipment 150, the network and user mobile device, where 150 includes temperature sensors/probes; see [0117] “the probe 1220 may further include a wireless communication module 1231” and 110a may be a mobile computing device – e.g. a smart phone – see fig. 21) receive temperature data ([0046] teaches that “measurement equipment 150 that does not cook food but may be used in conjunction with controlled cooking equipment pieces 130, such as temperature sensors”; see fig. 21 showing received data displayed; [0149]) from a food thermometer (at least temperature probe 1220; see [0117-120]; see also [0038] teaching regarding smart temperature probes and fig. 12-13) inserted into food (see at least [0116] teaching “For example, the temperature probe 1220 may be positioned during a cooking episode to extend into a pot of soup to obtain temperature data indicative of the temperature of the soup”; see also [0145] teaching the probe may extend into the contents of cooking equipment – i.e. food); 
estimate a remaining time for cooking the food based at least in part on the received temperature data ([0095] teaches that time remaining for cooking is found such that the cooking information includes “indication of a current temperature reading, a target temperature reading, a time remaining until arrival at a desired temperature, an elapsed time at the desired temperature” – emphasis added- and may indicate such examples as “preparing steak to a desired doneness”; see at least [0149] and fig. 21); and 
indicate progression of a recipe ([0149]) on the user interface (see fig. 21; see also at least 110a and fig. 1) to at least two new stages (see at least fig. 21 showing progression through at least two stages) based on the received temperature data (see at least fig. 21 showing the UI indicating progress of a recipe – beef/steak in this illustration – [0149] teaching displaying the beef temperature and allowing for stages to be set/observed such that “the temperature to correspond to different possible completion variations for the food (in this example, “Rare”, “Medium Rare”, “Medium”, “Medium Well”, and “Well Done”)”).
Jenkins does not teach the above claimed limitations within the same embodiment.
However, Jenkins teaches concepts and embodiments all directed to using networks and “smart” equipment -sensors and data flow- to control and inform regarding cooking processes (see at least abstract). While the disclosure of Jenkins is relatively large (227 ¶ and 22 drawings), the various embodiments are all closely conceptually related to the above concepts and before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the various embodiments as cited above with each other. (See [0227] teaching that “Aspects of the various embodiments described above can be combined to provide further embodiments.”) This is because one of ordinary skill in the art would have expected the conceptual embodiments disclosed to produce desired results in the particular combination, including the specific sections and figures cited above, because the end goal is to use networked sensor data to assist/progress cooking recipes (abstract).
Please note that while the citations above are to the specific portions of the prior art that Examiner felt were most pertinent, the document is large and the entire disclosure of the Jenkins et al. (US 20160051078) publication is cited broadly for all it teaches (see MPEP 2123 stating that references “are part of the literature of the art, relevant for all they contain.”) 

Regarding claim 14, Jenkins teaches that the food thermometer includes a thermal sensor (at least 1219; [0117] “the temperature probe 1220 may include a temperature sensor (e.g., a thermocouple assembly 1219)”) configured to measure an internal temperature of the food (see at least [0116] teaching “For example, the temperature probe 1220 may be positioned during a cooking episode to extend into a pot of soup to obtain temperature data indicative of the temperature of the soup”; see also [0145] teaching the probe may extend into the contents of cooking equipment – i.e. food), and the wirelessly received temperature data indicates a temperature measured by the thermal sensor (see fig. 21 showing measured temperature being indicated), and wherein the circuitry is further configured to: determine that the indicated temperature measured by the thermal sensor decreased by at least a threshold value from a previously indicated temperature wirelessly received from the food thermometer ([0115]; [0148]; [0191]).
 Jenkins lacks direct and specific teaching that indicate that the food thermometer has been inserted into the food on the user interface in response to the determination that the indicated temperature decreased by at least the threshold value from the previously indicated temperature.
However, Jenkins does disclose initiating use of the control equipment (see fig. 4B, at least element 470) and monitoring for issues so that appropriate action may be taken if needed (see fig. 4B, 472; see [0074]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature probe and knowledge of monitoring the control equipment of Jenkins with determining insertion of the temperature probe via loss/decrease of temperature.  This is because one of ordinary skill in the art would have expected a thermometer having a decrease in temperature to be one of several straightforward ways (temperature decrease; physical movement from location; pressures on the device) of determining if a thermometer or other sensor is in the proper location -i.e. in the food- because insertion into cool/cold food prior to being cooked will result in a temperature decrease. 
Please note that while the citations above are to the specific portions of the prior art that Examiner felt were most pertinent, the document is large and the entire disclosure of the Jenkins et al. (US 20160051078) publication is cited broadly for all it teaches (see MPEP 2123 stating that references “are part of the literature of the art, relevant for all they contain.”) 

Regarding claim 15, Jenkins teaches that the food thermometer includes a thermal sensor configured to measure an internal temperature of the food or an ambient temperature adjacent the food (see at least figs. 7 and 9 showing temperature sensors 672 and 972 respectively), and the wirelessly received temperature data indicates a temperature measured by the thermal sensor (see [0107-111] and fig. 1 in view of at least fig. 9 element 947 “wireless communication module 974.” [0111]), and the wirelessly received temperature data indicates a temperature measured by the thermal sensor (see [0107-111] and fig. 1 in view of at least fig. 9 element 947 “wireless communication module 974.” [0111]), and wherein the circuitry is further configured to: determine that the indicated temperature measured by the thermal sensor increased by at least a threshold value from a previously indicated temperature wirelessly received from the food thermometer (see at least [0115] and fig. 21 showing and teaching regarding threshold temperatures); and indicate the progression of the recipe on the user interface to a new cooking stage in response to the determination that the indicated temperature increased by at least the threshold value from the previously indicated temperature (see at least fig. 21 showing a UI indicating progress of a recipe – beef/steak in this illustration – [0149] teaching displaying the beef temperature and allowing for stages to be set/observed such that “the temperature to correspond to different possible completion variations for the food (in this example, “Rare”, “Medium Rare”, “Medium”, “Medium Well”, and “Well Done”)”).

Regarding claim 16, Jenkins teaches that the food thermometer includes a thermal sensor configured to measure an ambient temperature adjacent the food (see at least figs. 7 and 9 showing temperature sensors 672 and 972 respectively; see also fig. 10, element 1072), and the wirelessly received temperature data indicates a temperature measured by the thermal sensor (see [0107-111] and fig. 1 in view of at least fig. 9 element 947 “wireless communication module 974.” [0111]), and wherein the circuitry is further configured to: determine that the indicated temperature measured by the thermal sensor increased or decreased by at least a threshold value from a previously indicated temperature wirelessly received from the food thermometer (see at least [0115] and fig. 21 showing and teaching regarding threshold temperatures); and indicate the progression of the recipe on the user interface to one or more stages requiring the opening or closing of a cooking vessel in which the food is being cooked (at least lidded vessel as shown in fig. 10 may be the cooking equipment for which instruction to control may be provided – see fig. 4B step 476; see  [0125] and [0037]) in response to determining that the indicated temperature increased or decreased by at least the threshold value from the previously indicated temperature (see at least fig. 21 showing a UI indicating progress of a recipe – beef/steak in this illustration – [0149] teaching displaying the beef temperature and allowing for stages to be set/observed such that “the temperature to correspond to different possible completion variations for the food (in this example, “Rare”, “Medium Rare”, “Medium”, “Medium Well”, and “Well Done”)”).
Jenkins does not teach the above claimed limitations within the same embodiment.
However, Jenkins teaches concepts and embodiments all directed to using networks and “smart” equipment -sensors and data flow- to control and inform regarding cooking processes (see at least abstract). While the disclosure of Jenkins is relatively large (227 ¶ and 22 drawings), the various embodiments are all closely conceptually related to the above concepts and before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the various embodiments as cited above with each other. (See [0227] teaching that “Aspects of the various embodiments described above can be combined to provide further embodiments.”) This is because one of ordinary skill in the art would have expected the conceptual embodiments disclosed to produce desired results in the particular combination, including the specific sections and figures cited above, because the end goal is to use networked sensor data to assist/progress cooking recipes (abstract).
Please note that while the citations above are to the specific portions of the prior art that Examiner felt were most pertinent, the document is large and the entire disclosure of the Jenkins et al. (US 20160051078) publication is cited broadly for all it teaches (see MPEP 2123 stating that references “are part of the literature of the art, relevant for all they contain.”) 

Regarding claim 17, Jenkins teaches that the food thermometer includes a thermal sensor (at least 1219; [0117] “the temperature probe 1220 may include a temperature sensor (e.g., a thermocouple assembly 1219)”) configured to measure an internal temperature of the food (see at least [0116] teaching “For example, the temperature probe 1220 may be positioned during a cooking episode to extend into a pot of soup to obtain temperature data indicative of the temperature of the soup”; see also [0145] teaching the probe may extend into the contents of cooking equipment – i.e. food ; see also fig. 21 showing internal temperature of beef/food), and the wirelessly received temperature data indicates a temperature measured by the thermal sensor (see fig. 21 showing indication of the temperature data in view of fig. 1 showing transfer of the data from the measurement equipment to the indicating device in a wireless manner), and wherein the circuitry is further configured to: determine that the indicated temperature measured by the thermal sensor reached a maximum temperature or is within a threshold value of the maximum temperature (see at least [0115] and fig. 21 showing and teaching regarding threshold temperatures with respect to maximum – i.e. the food has reached a top desired/appropriate temperature); and indicate the progression of the recipe on the user interface to a resting stage in response to the determination that the indicated temperature reached the maximum temperature or is within the threshold value of the maximum temperature(see fig. 4B at least step 482 indicating that the cooking equipment may be shut off when cooking finishes; in view of fig. 21 showing the reaching of a maximum desired state).
Jenkins does not teach the above claimed limitations within the same embodiment.
However, Jenkins teaches concepts and embodiments all directed to using networks and “smart” equipment -sensors and data flow- to control and inform regarding cooking processes (see at least abstract). While the disclosure of Jenkins is relatively large (227 ¶ and 22 drawings), the various embodiments are all closely conceptually related to the above concepts and before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the various embodiments as cited above with each other. (See [0227] teaching that “Aspects of the various embodiments described above can be combined to provide further embodiments.”) This is because one of ordinary skill in the art would have expected the conceptual embodiments disclosed to produce desired results in the particular combination, including the specific sections and figures cited above, because the end goal is to use networked sensor data to assist/progress cooking recipes (abstract).
Please note that while the citations above are to the specific portions of the prior art that Examiner felt were most pertinent, the document is large and the entire disclosure of the Jenkins et al. (US 20160051078) publication is cited broadly for all it teaches (see MPEP 2123 stating that references “are part of the literature of the art, relevant for all they contain.”) 

Regarding claim 18, Jenkins teaches that the food thermometer includes a thermal sensor (at least 1219; [0117] “the temperature probe 1220 may include a temperature sensor (e.g., a thermocouple assembly 1219)”) configured to measure an internal temperature of the food (see at least [0116] teaching “For example, the temperature probe 1220 may be positioned during a cooking episode to extend into a pot of soup to obtain temperature data indicative of the temperature of the soup”; see also [0145] teaching the probe may extend into the contents of cooking equipment – i.e. food), and the wirelessly received temperature data indicates a plurality of temperatures measured by the thermal sensor (see fig. 21 showing at least a graph of a plurality of temperatures measured), and wherein the circuitry is further configured to: determine a rate at which the temperature measured by the thermal sensor changes (at least [0115] teaches temperature rate of change determination; see also slope of graph of temperatures shown in fig. 21); and estimate the remaining time based on the determined rate at which the temperature measured by the thermal sensor changes(at least [0095] teaches “a time remaining until arrival at a desired temperature” may be determined and indicated based at least in part on the temperature measurements).
Jenkins does not teach the above claimed limitations within the same embodiment.
However, Jenkins teaches concepts and embodiments all directed to using networks and “smart” equipment -sensors and data flow- to control and inform regarding cooking processes (see at least abstract). While the disclosure of Jenkins is relatively large (227 ¶ and 22 drawings), the various embodiments are all closely conceptually related to the above concepts and before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the various embodiments as cited above with each other. (See [0227] teaching that “Aspects of the various embodiments described above can be combined to provide further embodiments.”) This is because one of ordinary skill in the art would have expected the conceptual embodiments disclosed to produce desired results in the particular combination, including the specific sections and figures cited above, because the end goal is to use networked sensor data to assist/progress cooking recipes (abstract).
Please note that while the citations above are to the specific portions of the prior art that Examiner felt were most pertinent, the document is large and the entire disclosure of the Jenkins et al. (US 20160051078) publication is cited broadly for all it teaches (see MPEP 2123 stating that references “are part of the literature of the art, relevant for all they contain.”) 

Regarding claim 19, Jenkins lacks direct and specific teaching that the circuitry is further configured to determine that the food thermometer has been removed from the food based on the determined rate at which the temperature measured by the thermal sensor changes.
However, Jenkins does disclose monitoring the control equipment for issues so that appropriate action may be taken if needed (see fig. 4B; [0077-78]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature probe and knowledge of monitoring the control equipment of Jenkins with determining removal of the temperature probe via loss/decrease of temperature.  This is because one of ordinary skill in the art would have expected noting that a thermometer has decreased in temperature to be one of several straightforward ways (temperature decrease; physical movement from location; pressures on the device) of determining if a thermometer or other sensor is in the proper location -i.e. in the cooking food- or has been removed because removal from a hot cooking environment inside food to much cooler ambient areas will result in a temperature decrease. 
Please note that while the citations above are to the specific portions of the prior art that Examiner felt were most pertinent, the document is large and the entire disclosure of the Jenkins et al. (US 20160051078) publication is cited broadly for all it teaches (see MPEP 2123 stating that references “are part of the literature of the art, relevant for all they contain.”) 

Regarding claim 20, Jenkins teaches that the food thermometer includes a thermal sensor (at least 1219; [0117] “the temperature probe 1220 may include a temperature sensor (e.g., a thermocouple assembly 1219)”) configured to measure an internal temperature of the food (see at least [0116] teaching “For example, the temperature probe 1220 may be positioned during a cooking episode to extend into a pot of soup to obtain temperature data indicative of the temperature of the soup”; see also [0145] teaching the probe may extend into the contents of cooking equipment – i.e. food ; see also fig. 21 showing internal temperature of beef/food), and the wirelessly received temperature data indicates a temperature measured by the thermal sensor (see fig. 21 showing indication of the temperature data in view of fig. 1 showing transfer of the data from the measurement equipment to the indicating device in a wireless manner).
Jenkins lacks direct and specific teaching that the circuitry is further configured to: determine that the indicated temperature measured by the thermal sensor decreased by at least a threshold value from a maximum temperature; and indicate the progression of the recipe on the user interface to a searing stage in response to the determination that the indicated temperature decreased by at least the threshold value from the maximum temperature.
However, Jenkins does disclose cooking steak to be a known desired recipe ([0066]; [0095]; [0122]) and that temperature decreases are known to be part of the cooking processes ([0148]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the knowledge of steak cooking and temperature decreases in cooking of Jenkins with the specific searing instructions as claimed here.  This is because one of ordinary skill in the art would have expected well known steak/beef cooking instructions including searing a steak to be to be one of several straightforward ways of providing a steak cooking recipe because preparing steak to be cooked to a user desired stage is the desired result (see at least fig. 21 showing an example of steak/beef cooking). 
Please note that while the citations above are to the specific portions of the prior art that Examiner felt were most pertinent, the document is large and the entire disclosure of the Jenkins et al. (US 20160051078) publication is cited broadly for all it teaches (see MPEP 2123 stating that references “are part of the literature of the art, relevant for all they contain.”) 

Regarding claim 21, Jenkins teaches a non-transitory computer readable medium storing computer-executable instructions ([0057]; [0224-225]; see also abstract), wherein when the computer-executable instructions are executed by circuitry of an electronic device ([0057]; [0224-225]), the computer-executable instructions cause the circuitry to: 
Wirelessly (see fig. 1, wireless data link 155 between measurement equipment 150 and the network where 150 includes temperature sensors/probes; see [0117] “the probe 1220 may further include a wireless communication module 1231”) receive temperature data ([0046] teaches that “measurement equipment 150 that does not cook food but may be used in conjunction with controlled cooking equipment pieces 130, such as temperature sensors”) from a food thermometer (at least temperature probe 1220; see [0117-120]; see also [0038] teaching regarding smart temperature probes and fig. 12-13) inserted into food (see at least [0116] teaching “For example, the temperature probe 1220 may be positioned during a cooking episode to extend into a pot of soup to obtain temperature data indicative of the temperature of the soup”; see also [0145] teaching the probe may extend into the contents of cooking equipment – i.e. food); 
estimate a remaining time for cooking the food based at least in part on the received temperature data ([0095] teaches that time remaining for cooking is found such that the cooking information includes “indication of a current temperature reading, a target temperature reading, a time remaining until arrival at a desired temperature, an elapsed time at the desired temperature” – emphasis added- and may indicate such examples as “preparing steak to a desired doneness”; see at least [0149] and fig. 21); and 
indicate progression of a recipe ([0149]) on a user interface (at least 110a; see fig. 1; see also fig. 21) of the electronic device (see fig. 21 showing such indication of progression on the electronic device) to at least two new stages (see at least fig. 21 showing progression through at least two stages) based on the received temperature data (see at least fig. 21 showing a UI indicating progress of a recipe – beef/steak in this illustration – [0149] teaching displaying the beef temperature and allowing for stages to be set/observed such that “the temperature to correspond to different possible completion variations for the food (in this example, “Rare”, “Medium Rare”, “Medium”, “Medium Well”, and “Well Done”)”).
Jenkins does not teach the above claimed limitations within the same embodiment.
However, Jenkins teaches concepts and embodiments all directed to using networks and “smart” equipment -sensors and data flow- to control and inform regarding cooking processes (see at least abstract). While the disclosure of Jenkins is relatively large (227 ¶ and 22 drawings), the various embodiments are all closely conceptually related to the above concepts and before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the various embodiments as cited above with each other. (See [0227] teaching that “Aspects of the various embodiments described above can be combined to provide further embodiments.”) This is because one of ordinary skill in the art would have expected the conceptual embodiments disclosed to produce desired results in the particular combination, including the specific sections and figures cited above, because the end goal is to use networked sensor data to assist/progress cooking recipes (abstract).
Please note that while the citations above are to the specific portions of the prior art that Examiner felt were most pertinent, the document is large and the entire disclosure of the Jenkins et al. (US 20160051078) publication is cited broadly for all it teaches (see MPEP 2123 stating that references “are part of the literature of the art, relevant for all they contain.”) 

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins as applied to claim 1 above and further in view of Herbert (US 20080043809).

Regarding claim 2, Jenkins teaches that the food thermometer includes a plurality of thermal sensors (see fig. 9 showing a thermometer for food have at least three sensors 972; [0107]) and the wirelessly received temperature data indicates temperatures measured by the plurality of thermal sensors (see at least fig. 9 showing plural sensor equipped measurement equipment in view of fig. 1 showing the data flows from the measurement equipment), and wherein the method further comprises: determining that one or more of the indicated temperatures measured by the plurality of thermal sensors have exceeded or reached a threshold value (see at least [0115] and fig. 21 showing and teaching regarding threshold temperatures with respect to maximum – i.e. the food has reached a top desired/appropriate temperature); and indicating the progression of the recipe to a new stage on the user interface in response to the determination that one or more of the indicated temperatures have exceeded or reached the threshold value (see at least fig. 21 showing a UI indicating progress of a recipe – beef/steak in this illustration – [0149] teaching displaying the beef temperature and allowing for stages to be set/observed such that “the temperature to correspond to different possible completion variations for the food (in this example, “Rare”, “Medium Rare”, “Medium”, “Medium Well”, and “Well Done”)”).
Jenkins does not directly and specifically state that that the thermometer with plural sensors is configured to measure an internal temperature of the food at different locations.
However, Herbert directly and specifically teaches a wireless temperature probe (90; see figs. 4 and 6; [0049] teaches regarding wireless transmission from the probe/thermometer) having plural sensor (at least 94a-c; see figs. 4 and 6) for measuring internal temperature of food (at least “piece of meat 104” [0047]; see fig. 4 showing such internal disposition).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the multiple/plural sensor thermometer of Jenkins with the specific knowledge of using the multiple/plural sensor thermometer for internal measurement of Herbert. This is because such an internal measurement allows for properly monitoring recipes such as cooking meat (see at least fig. 4 of Herbert and fig. 21 of Jenkins). This is important in order to provide an end user proper temperature metrics for desired cooking outcomes.

Regarding claim 12, Jenkins teaches that the food thermometer includes a plurality of thermal sensors (see fig. 9 showing a thermometer for food have at least three sensors 972; [0107]), and the wirelessly received temperature data indicates temperatures measured by the plurality of thermal sensors (see at least fig. 9 showing plural sensor equipped measurement equipment in view of fig. 1 showing the data flows from the measurement equipment), and wherein the circuitry is further configured to: determine that one or more of the indicated temperatures measured by the plurality of thermal sensors have exceeded or reached a threshold value (see at least [0115] and fig. 21 showing and teaching regarding threshold temperatures with respect to maximum – i.e. the food has reached a top desired/appropriate temperature); and indicate the progression of the recipe to a new stage on the user interface in response to the determination that one or more of the indicated temperatures have exceeded or reached the threshold value(see at least fig. 21 showing a UI indicating progress of a recipe – beef/steak in this illustration – [0149] teaching displaying the beef temperature and allowing for stages to be set/observed such that “the temperature to correspond to different possible completion variations for the food (in this example, “Rare”, “Medium Rare”, “Medium”, “Medium Well”, and “Well Done”)”).
Jenkins does not directly and specifically state that that the thermometer with plural sensors is configured to measure an internal temperature of the food at different locations.
However, Herbert directly and specifically teaches a wireless temperature probe (90; see figs. 4 and 6; [0049] teaches regarding wireless transmission from the probe/thermometer) having plural sensor (at least 94a-c; see figs. 4 and 6) for measuring internal temperature of food (at least “piece of meat 104” [0047]; see fig. 4 showing such internal disposition).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the multiple/plural sensor thermometer of Jenkins with the specific knowledge of using the multiple/plural sensor thermometer for internal measurement of Herbert. This is because such an internal measurement allows for properly monitoring recipes such as cooking meat (see at least fig. 4 of Herbert and fig. 21 of Jenkins). This is important in order to provide an end user proper temperature metrics for desired cooking outcomes.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins as applied to claim 1 above and further in view of Lile (US 20030127451).

Regarding claim 3, Jenkins does not directly and specifically state that the food thermometer includes a flip sensor configured to detect flipping of the food when the food is flipped upside down with the food thermometer inserted in the food, and wherein the method further comprises: wirelessly receiving orientation data from the food thermometer, the orientation data indicating a detected flipping of the food; and indicating the progression of the recipe to a new stage on the user interface in response to the received orientation data.
However, Lile directly and specifically teaches a temperature probe (at least 110 with temperature sensor 108) where the temperature information is used to detect a flip of the food ([0059-60] – “to determine when the food is flipped (the "flip setpoint")” [0059]; fig. 6, element 628) which progresses the recipe and alerts a user (see fig. 6, at least elements 630-632; [0061]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the food thermometer of Jenkins with the specific knowledge of using the thermometer data for flip sensing of Lile. This is because such flip measurement/detection allows for properly monitoring recipes such as cooking meat (see at least fig. 6 of Lile and fig. 21 of Jenkins). This is important in order to provide an end user proper recipe cooking metrics for desired cooking outcomes.

Regarding claim 13, Jenkins does not directly and specifically state that the food thermometer includes a flip sensor configured to detect flipping of the food when the food is flipped upside down with the food thermometer inserted in the food, and wherein the circuitry is further configured to: wirelessly receive orientation data from the food thermometer, the orientation data indicating a detected flipping of the food; and indicate the progression of the recipe to a new stage on the user interface in response to the received orientation data.
However, Lile directly and specifically teaches a temperature probe (at least 110 with temperature sensor 108) where the temperature information is used to detect a flip of the food ([0059-60] – “to determine when the food is flipped (the "flip setpoint")” [0059]; fig. 6, element 628) which progresses the recipe and alerts a user (see fig. 6, at least elements 630-632; [0061]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the food thermometer of Jenkins with the specific knowledge of using the thermometer data for flip sensing of Lile. This is because such flip measurement/detection allows for properly monitoring recipes such as cooking meat (see at least fig. 6 of Lile and fig. 21 of Jenkins). This is important in order to provide an end user proper recipe cooking metrics for desired cooking outcomes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
See especially:
Oleynik (US 20150290795); abstract and figures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855